Executive Summary Quarterly Report Exhibit 1 Japanese Quarterly Report for the fiscal third quarter ended December 31, 2009, submitted to the Director-General of the Kanto Local Finance Bureau of the Ministry of Finance of Japan on February 5, 2010, which included the following information: I.Corporate Information 1. Corporate Overview · Significant financial indices · Business overview · Changes in associated companies (none) · Employee information 2. Business Information · Production, orders and sales · Risk factors · Material agreements · Operating and financial review and prospects 3. Capital Assets · Changes in significant capital assets (none) · Changes in plans for new construction projects and disposition of facilities (none) 4. Company Data · Share information -Total number of shares -Stock acquisition rights -Rights plan (none) -Number of shares outstanding, changes in capital stock -Major shareholders -Voting rights · Changes in share price · Changes in directors and corporate auditors (none) 5. Financial information · Consolidated financial statements (Unaudited) · Others II.Information on Guarantors (none) Quarterly review report Exhibit Certifications of the Registrant’s Representative Director, President and Chief Executive Officer
